Citation Nr: 0335559	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  94-11 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Steven K. Robinson, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The appellant in this case is a veteran who had active 
service from January 1968 to August 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1993 rating determination by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

This case was previously before the Board in January 1998 
when it was remanded to the RO, and then in September 2002.  
In a September 2002 decision, the Board denied the veteran's 
claim of service connection for PTSD.  The veteran then 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").  In a 
February 2003 Order, the Court vacated the September 2002 
Board decision and remanded the case to the Board consistent 
with a February 2003 Joint Motion for Remand and to Stay 
Proceedings.  The February 2003 Joint Motion for Remand and 
to Stay Proceedings directed the Board to evaluate whether 
the duty to notify under the Veterans Claims Assistance Act 
of 2000 (VCAA) had been satisfied.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002). 


REMAND

As noted above, the Court has directed the Board to ensure 
that the veteran has been afforded adequate notice 
requirements pursuant to the VCAA.   It therefore appears at 
this time that notice under the Veterans Claims Assistance 
Act of 2000 must be furnished.  In the recent past, the Board 
had been attempting to remedy any VCAA notice deficiency by 
sending the veteran an appropriate VCAA letter pursuant to 38 
C.F.R. § 19.9(a)(2)(ii).  However, this regulatory provision 
has been invalidated by the United States Court of Appeals 
for the Federal Circuit.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Therefore, while the Board regrets further delay in 
appellate review, the case must be returned to the RO so that 
appropriate action can be taken to ensure proper VCAA notice 
to the veteran. 

Further, additional evidence was received from the veteran 
and his representative in September 2003.  The Board deems 
the additional evidence that has been received to be 
pertinent to his claim of service connection for PTSD.  The 
RO has not reviewed the additional evidence, nor has the 
veteran waived such preliminary review by the RO.  
Preliminary review of new evidence by the RO is part of the 
appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 
2002).  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Accordingly, the case is not properly before the Board for 
appellate review at this time and must be returned to the RO 
for preliminary review of the newly received evidence.

In consideration of the foregoing, this case is REMANDED to 
the RO for the following:

1.  The RO should review the record 
and take any necessary action to 
ensure compliance with all notice 
and assistance requirements set 
forth in the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), and 
implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  
The RO should ensure that the 
veteran has been properly advised 
of,  (a) the information and 
evidence not of record that is 
necessary to substantiate his claim, 
(b) the information and evidence 
that VA will seek to provide, and 
(c) the information and evidence 
that the appellant is expected to 
provide.  The veteran should also be 
advised of the time period for 
submitting new evidence to ensure 
compliance with Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).

2.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him since November 2001, 
for a psychiatric disability, including 
PTSD, if any; the RO should also obtain 
the veteran's clinical records from 
November 2001 to the present from the VA 
Medical Center, Louisville Kentucky, and 
associate those records with the claims 
folder. 
 
3.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should review the 
expanded record and determine whether 
service connection is warranted for PTSD.  
Thereafter, if the benefit sought is not 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


